Motion Denied and Order filed June 12, 2018




                                        In The

                        Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-17-00434-CV
                                     ____________

              IN THE INTEREST OF Z.Q.N., A MINOR CHILD


                        On Appeal from the 309th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2016-14463

                                      ORDER

      The brief of appellant, L.M.B., was originally due February 7, 2018. When no
brief was filed, on February 15, 2018 we ordered appellant to file a brief by March
9, 2018. We have since given appellant 83 additional days, until May 31, 2018, for
appellant to file her brief. When we granted the most recent extension, we cautioned
that no further extensions would be granted absent extraordinary circumstances. No
brief has been filed.

      On June 4, 2018, appellant filed a request for another extension to file her
brief. Her motion does not allege any exceptional circumstances. Appellees, A.J.N.
and C.N.N., oppose the motion.
      We DENY the motion for extension. If appellant does not file a brief with this
court by June 30, 2018, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby




                                         2